 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT dated as of February 3, 2003, by and between
PIEDMONT NATURAL GAS COMPANY, INC., a North Carolina corporation (the
“Corporation”), and, KIM R. COCKLIN, (the “Officer”).

W I T N E S S E T H:

     WHEREAS, the Board of Directors of the Corporation has determined that the
continued retention of the services of the Officer on a long-term basis as
described herein is in the best interest of the Corporation in that (a) it
promotes the stability of senior management of the Corporation; (b) it enables
the Corporation to obtain and retain the services of a well-qualified executive
officer with extensive contacts in the natural gas industry; and (c) it secures
the continued services of the Officer notwithstanding any change in control of
the Corporation; and

     WHEREAS, the services of the Officer, his experience and knowledge of the
Corporation’s industry, and his reputation and contacts in the Corporation’s
industry are valuable to the Corporation; and

     WHEREAS, the Corporation considers the establishment and maintenance of a
sound and vital management to be part of its overall corporate strategy and to
be essential to protecting and enhancing the best interests of the Corporation
and its stockholders; and

     WHEREAS, the parties desire to enter into this Agreement in order to
clearly set forth the terms and conditions of the Officer’s employment
relationship with the Corporation; and

     WHEREAS, contemporaneous with this Agreement, the parties have entered into
a Severance Agreement (the “Severance Agreement”), which sets forth certain
rights and obligations of the Officer and certain rights and obligations of the
Corporation in the event of a “Potential Change of Control” (as defined in the
Severance Agreement) or following a “Change in Control” (as defined in the
Severance Agreement). Use of the phrases “Potential Change of Control” and
“Change in Control” herein shall have the meanings ascribed to those phrases in
the Severance Agreement.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, the parties hereby agree as follows:

     1.     Employment. The Corporation hereby employs the Officer and the
Officer hereby accepts such employment, upon the terms and conditions stated
herein, as Senior Vice President and General Counsel of the Corporation. The
Officer shall render such administrative and management services to the
Corporation as are customarily performed by persons situated in a similar
executive capacity. The Officer shall promote the business of the Corporation
and perform such other duties as shall from time to time be reasonably
prescribed by the Directors or the Chief Executive Officer of the Corporation.
It is understood that the Officer’s continued election as an officer of the
Corporation is dependent upon action by the Board of Directors of the
Corporation from time to time and that, subject to the provisions of Section 7
of this Agreement, the Officer’s title and/or duties may change from time to
time; provided that following a Change in Control and during the term of

1



--------------------------------------------------------------------------------



 



the Severance Agreement any action affecting a change in title and/or duties
shall be subject to the Severance Agreement.

     2.     Base Salary. The Corporation shall pay the Officer during the term
of this Agreement as compensation for all services rendered by him to the
Corporation a base salary in such amounts and at such intervals as shall be
commensurate with his duties and responsibilities hereunder. Initially such base
salary shall be at the rate of $235,000 per year. The Officer’s base salary may
be increased from time to time to reflect the duties required of the Officer. In
reviewing the Officer’s base salary, the Board of Directors of the Corporation
shall consider the overall performance of the Corporation, the overall
performance of the Officer and the service of the Officer rendered to the
Corporation and its subsidiaries and changes in the cost of living. The Board of
Directors may also provide for performance or merit increases. Participation by
Officer in any incentive, deferred compensation, stock option, stock purchase,
bonus, pension, life insurance or other employee benefit plans which may be
offered by the Corporation from time to time and participation in any fringe
benefits provided by the Corporation shall not cause a reduction of the base
salary payable to the Officer. The Officer will be entitled to such customary
fringe benefits, vacation and sick leave as are consistent with the normal
practices and established policies of the Corporation.

     3.     Participation in Incentive, Retirement and Employee Benefit Plans;
Fringe Benefits. The Officer shall be entitled to participate in any plan
relating to incentive compensation, stock options, stock purchase, pension,
thrift, profit sharing, group life insurance, medical coverage, disability
coverage, education, or other retirement or employee benefits that the
Corporation has adopted, or may from time to time adopt, for the benefit of its
executive employees and for employees generally, subject to the eligibility
rules of such plans.

     The Officer shall also be entitled to participate in any other fringe
benefits which are now or may be or become applicable to the Corporation’s
executive employees, including the payment of reasonable expenses for attending
annual and periodic meetings of trade associations, and any other benefits which
are commensurate with the duties and responsibilities to be performed by the
Officer under this Agreement. Additionally, the Officer shall be entitled to
such vacation and sick leave as shall be established under uniform employee
policies promulgated by the Board of Directors. The Corporation shall reimburse
the Officer for all out-of-pocket reasonable and necessary business expenses
which the Officer may incur in connection with his service on behalf of the
Corporation.

     4.     Term. The initial term of employment under this Agreement shall be
for a one-year period commencing February 3, 2003; provided that this Agreement
shall automatically be extended to a full one-year period on each successive day
during the term of this Agreement. The effect hereof shall be that the Agreement
shall at all times remain subject to a term of one year, unless (i) written
notice has been given that the Agreement shall not be extended as provided in
this Section 4, or (ii) the Agreement is terminated pursuant to Section 7. If
written notice from the Corporation or the Officer is delivered to the other
party advising the other party that this Agreement is not to be further
extended, then upon such notice, the Agreement shall terminate on the
anniversary of the date of notice. Provided, further, no extension shall cause
this Agreement to extend beyond the date on which the Officer reaches 65 years
of age. Upon any extension, the base salary of the extended agreement shall be
the base salary in effect on the effective date of such extension.

2



--------------------------------------------------------------------------------



 



     5.     Loyalty; Noncompetition



       (a) The Officer shall devote his best efforts to the performance of his
duties and responsibilities under this Agreement.



       (b) During the term of this Agreement, or any renewals hereof, the
Officer agrees he will not, own, manage, operate, join, control or participate
in the management, operation or control of, or be employed by or connected in
any manner with any business which competes with the Corporation or any of its
subsidiary corporations without the prior written consent of the Corporation.
Notwithstanding the foregoing, the Officer shall be free, without such consent,
to purchase or hold as an investment or otherwise, up to five percent of the
outstanding stock or other securities of any corporation which has its
securities publicly traded on any recognized securities exchange or in any
established over-the-counter market.



       The Officer shall hold in confidence all knowledge or information of a
confidential nature with respect to the business of the Corporation or any
subsidiary of the Corporation received by him during the term of this Agreement
and will not disclose or make use of such information without the prior written
consent of the Corporation.



       The Officer acknowledges that it would not be possible to ascertain the
amount of monetary damages in the event of a breach by the Officer under the
provisions of this Section 5 and agrees that, in the event of a breach of this
Section, injunctive relief enforcing the terms of this Section is an appropriate
remedy.

     6.     Standards. The Officer shall perform his duties and responsibilities
under this Agreement in accordance with such reasonable standards expected of
employees with comparable positions in comparable organizations and as may be
established from time to time by the Board of Directors. The Corporation will
provide the Officer with the working facilities and staff customary for similar
executives and necessary for him to perform his duties.

     7.     Termination and Termination Pay.



       (a) Change of Control. Following a Change in Control and during the term
of the Severance Agreement, this Agreement shall become null and void except
with respect to any rights or obligations accruing prior to the Change in
Control and the rights and obligations of the Officer and the Company, including
any termination of the Officer, shall be subject to the provisions of the
Severance Agreement.



       (b) By Death. The Officer’s employment under this Agreement shall be
terminated upon the death of the Officer during the term of this Agreement, in
which event the Officer’s estate shall be entitled to receive all compensation
due the Officer through the last day of the calendar month in which his death
shall have occurred.



       (c) By Total Disability. Except for that period of time following a
Change in Control and during the term of the Severance Agreement, the Officer’s
employment under this Agreement shall be terminated upon the total permanent
disability of the Officer during the term of

3



--------------------------------------------------------------------------------



 





  this Agreement, in which event the Officer shall receive all compensation,
including bonuses, through the date of determination of such disability and for
a period of 90 days thereafter. For purposes of this Section, the Officer shall
be deemed to have suffered permanent disability upon the determination of such
status by the United States Social Security Administration or a certification to
such effect by the Officer’s regular physician.



       (d) By Officer. Except as provided in Section 4 of the Severance
Agreement, the Officer’s employment under this Agreement may be terminated at
any time by the Officer upon 60 days’ written notice to the Board of Directors.
Upon such termination, the Officer shall be entitled to receive all
compensation, including bonuses, through the effective date of such termination.



       (e) By Corporation. Except for that period of time following a Change of
Control and during the term of the Severance Agreement, the Board of Directors
may terminate the Officer’s employment at any time, but any such termination by
the Board of Directors, other than termination for cause, shall not prejudice
the Officer’s right to continue to receive payment of all compensation and the
continuance of benefits for a period of 12 months from the effective date of
termination or until such time as the Officer reaches 65 years of age (whichever
is less) as provided below. The Officer shall have no right to receive
compensation or other benefits (other than vested benefits) for any period after
“termination for cause.” Termination for cause shall mean termination because of
the Officer’s personal dishonesty, incompetence, willful material misconduct,
breach of fiduciary duty involving personal profit, intentional failure to
perform stated duties, willful material violation of a law, rule or regulation
(other than traffic or traffic-related violations or similar offenses) or final
cease-and-desist order, or material breach of any provisions of this Agreement.



       (f) Costs and Expenses. In the event any dispute shall arise between the
Officer and the Corporation as to the terms or interpretation of this Agreement,
including this Section 7, whether instituted by formal legal proceedings or
otherwise, including any action taken by Officer to enforce the terms of this
Section 7 or in defending against any action taken by the Corporation, the
Corporation shall reimburse the Officer for all costs and expenses, proceedings
or actions in the event the Officer prevails in any such action.

     8.     Successors and Assigns.



       (a) This Employment Agreement shall inure to the benefit of and be
binding upon any corporate or other successor of the Corporation that shall
acquire, directly or indirectly, by conversion, merger, consolidation, purchase
or otherwise, all or substantially all of the assets of the Corporation.



       (b) Since the Corporation is contracting for the unique and personal
skills of the Officer, the Officer shall be precluded from assigning or
delegating his rights or duties hereunder without first obtaining the written
consent of the Corporation.

     9.     Modification; Waiver; Amendments. No provision of this Agreement may
be modified, waived or discharged unless such waiver, modification or discharge
is agreed to in writing, signed by the Officer and on behalf of the Corporation
by such officer as may be specifically

4



--------------------------------------------------------------------------------



 



designated by the Board of Directors. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No amendments or additions to this
Agreement shall be binding unless in writing and signed by both parties, except
as herein otherwise provided. Any modification, waiver or amendment shall be
made consistent with the terms and conditions of the Severance Agreement.

     10.     Applicable Law. This Agreement shall be governed in all respects
whether as to validity, construction, capacity, performance or otherwise, by the
laws of North Carolina.

     11.     Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first hereinabove written.

          CORPORATION: ATTEST:   Piedmont Natural Gas Company, Inc.       /s/
Martin C. Ruegsegger

--------------------------------------------------------------------------------

Secretary         By: /s/ Thomas E. Skains    

--------------------------------------------------------------------------------

    Thomas E. Skains
President & COO           OFFICER:       (SEAL)   By: /s/ Kim R. Cocklin    

--------------------------------------------------------------------------------

    Kim R. Cocklin
Address: 1904 Griffith Place W
Owensboro, KY 42301

Employment Agreement reviewed and approved by the Board of Directors this 14th
Day of January, 2003.

          By: /s/ John W. Harris    

--------------------------------------------------------------------------------

    John W. Harris
Chairman of Compensation Committee

5